Citation Nr: 1722815	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2. Entitlement to service connection for type II diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

4. Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  

The case was remanded for further development in February 2016.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. During his service, the Veteran did not engage in combat with an enemy.

2. The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressor.

3. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service.

4. The Veteran's diabetes mellitus, type II has not been shown to have begun during active service, or to been caused or aggravated by any incident of his active service. 

5. The Veteran's diabetes mellitus, type II was not caused or aggravated by any service-connected disability.

6. The Veteran's peripheral neuropathy of the upper and lower extremities has not been shown to have begun during active service, and was not caused or aggravated by any incident of his active service. 

7. The Veteran's peripheral neuropathy of the upper and lower extremities was not caused or aggravated by any service-connected disability.

8. No current eye disability has been shown to have begun during active service, and was not caused or aggravated by any incident of his active service. 

 9. No current eye disability was caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. The Veteran's acquired psychiatric disorders were not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for diabetes mellitus, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3. The criteria for service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for any current eye disability, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA. 
Letters dated in September 2009, October 2009, and January 2010 satisfied the duty to notify provisions with regard to the Veteran's claims; accordingly, the Board finds that the duty to notify has been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The Veteran's available service treatment records, service personnel records, available private treatment records, VA medical treatment records, and Social Security Administration records have been obtained.  The Board notes, however, that the Veteran's complete service treatment records (STRs) are not available.  In February 2016, the Board noted that the claims file only contained STRs from October 18, 1980 through April 12, 1981, and that records from September 6, 1975 through October 17, 1980 were missing.  The claim was remanded, in part, to attempt to obtain the Veteran's STRs from September 6, 1975 through October 17, 1980.  In March 2016, the AOJ undertook efforts to obtain the Veteran's complete STRs.  Unfortunately, in April 2016, the National Personnel Records Center (NPRC) reported that only seven pages of the records were available.   The Veteran and his representative were notified of the missing records in September 2016.  To the extent that the Veteran's service treatment records from September 6, 1975 through October 17, 1980 are incomplete, the Board finds that such records are unavailable, that all efforts to obtain the records have been exhausted, and that further attempts would be futile.

The United States Court of Appeals (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the initial March 2010 rating decision and subsequent SOCs list STRs from September 16, 1975 through April 12, 1981 as evidence reviewed as part of the adjudication of the Veteran's claim.  To the extent that the Veteran's service treatment records from September 6, 1975 through October 17, 1980 are missing, the analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence shows that the Veteran was not afforded a VA examination in relation to his claims; however, the Board finds that based upon the evidence of record that an examination is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the evidence fails to even indicate that any of the Veteran's claimed disabilities may be associated with his period of active service or any service-connected disability.  The service treatment records are silent as to any complaints or treatment for diabetes or peripheral neuropathy.  As there is no indication that these disabilities may even potentially be related to the veteran's service or with another service-connected disability a VA examination is not warranted.  Id. 

With regard to his acquired psychiatric disorder, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  His stressor cannot be verified and there is no other incident in service to which the Veteran attributes his current psychiatric disorders.  Additionally, his service treatment records are negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder and the record contains no probative evidence that demonstrates otherwise.  While the Veteran has a medical diagnosis of PTSD, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997), but see Menegassi v. Shinseki, 638 F.3d 1379   (Fed. Cir. 2011) (holding Cohen is not applicable to cases based upon in-service personal assault).  As the Veteran's alleged stressor does not involve combat service, personal assault, or fear of hostile military or terrorist activity, the stressor cannot be corroborated by the Veteran's statements alone.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the second element set forth in McLendon has not been satisfied. The Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016). 

The Board also finds, as will be discussed below, that with regard to a current eye disability the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  Accordingly, the Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met.  38 C.F.R. § 3.159 (c) (2016). 

The Veteran testified at a hearing in November 2015.  The hearing focused on the elements necessary to substantiate the Veteran's claims for service connection and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements necessary to establish service connection for a psychiatric disorder, diabetes mellitus, peripheral neuropathy, and an eye disorder on a direct (or secondary) basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate his claims.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

All obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection Claims

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303, 3.304 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. §  3.310 (a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for an Acquired Psychiatric Disorder

The Veteran's treatment records from the Bay Pine VA Medical Center (VAMC) indicate that he has been diagnosed with PTSD and an anxiety disorder, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67. 

With regard to PTSD, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or the Fifth Edition (DSM-V). See 38 C.F.R. § 4.125 (a) (2009-2016). 

Effective July 13, 2010, 38 C.F.R § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  Under the amended regulation, service connection for PTSD may be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 75 Fed. Reg. 39843, 39852 (July 13, 2010).  As the Veteran has not asserted that his stressor involves fear of hostile military or terrorist activity, the amended regulation is not applicable in this case. 

If the Veteran did not engage in combat with the enemy, or the Veteran did engage in combat but the alleged in-service stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; see also Cohen, 10 Vet. App. at 142, but see Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (holding Cohen is not applicable to cases based upon in-service personal assault).

Unfortunately, with regard to the Veteran's claim for service connection for PTSD, none of the evidence of record (beyond the Veteran's own statements) corroborate that the Veteran's stressor occurred.  

The Veteran's personnel records are of record.  These records indicate that the Veteran served on active duty from September 1975 to April 1981.  After his initial training period, the Veteran served as a motor transport operator in Germany from December 1976 to November 1977.  Subsequently, he performed duties as a light vehicle driver and a mail clerk in Houston, Texas from January 1978 to April 1981.  

His DD-214 does not show receipt of awards or decorations indicative of combat. There is no evidence of record that the Veteran engaged in combat with an enemy during his time in the military, nor has he so asserted.  Therefore, his lay testimony alone is not sufficient to verify his stressor.  Instead, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of these claimed events.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76   (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the Veteran's reported stressor is the only event or injury in service to which he attributes his psychiatric disorders.  For the reasons discussed below, his stressor could not be verified.  Therefore, even though his VA mental health care providers attribute his PTSD to his reported stressor, service connection for PTSD cannot be granted because the stressors cannot be verified with credible supporting evidence. 

The Veteran contends that in approximately August 1977, while he was stationed in Germany, there was an accidental explosion of live WWII German ordinance in the base housing complex.  This explosion caused the death of at least four children and the Veteran was assigned to help clean up the remains.  

Despite VA's efforts to verify the reported stressor, the evidence of record fails to establish that this event occurred.  An attempt was made by Joint Services Records Research Center (JSRRC) to confirm the Veteran's reported stressor.  In February 2010, the JSRRC stated that coordinated research with the United States Combat Readiness Center (CRC) did not document an incident in which ordinance at Wildflecken, Germany exploded killing children between June 1, 1977 and October 31, 1977.  The JSRRC also noted that the United States Army Europe Historian stationed in Heidelberg, Germany was unable to document such an incident during the Veteran's tour of duty in Germany.  The Board also notes that none of the Veteran's treatment records on file, or his personnel records, mention an explosion of ordinance at Wildflecken, Germany that involved either children as casualties or the Veteran having to clean up the result of an explosion.   

In short, the evidence of record does not corroborate the Veteran's account of the stressor.  While the Board recognizes the Veteran's statements that the incident was covered up and that he was asked to tell no one of the incident at the time, the regulations governing entitlement to service connection for PTSD require that the record contain service records or other corroborative evidence that substantiates or verifies his testimony.  Here, none of the evidence corroborates the Veteran's statements that the stressor occurred.  Accordingly, with regard to PTSD, there is no "credible supporting evidence that the claimed in-service stressor occurred." See 38 C.F.R. § 3.304 (f) (2016).  The Veteran's PTSD claim fails on that basis. 

With regard to his claim for service connection for anxiety, because the Veteran's stressor cannot be verified, there is no probative evidence that there was in-service event or injury.  As noted above, the Veteran has not asserted that any other in-service events or injuries occurred to cause his psychiatric disorders except for reported inservice stressor.  Further, the evidence does not show that his psychiatric disorder first manifested in service.  Notably, his STRs of record are negative for any psychiatric symptoms or complaints.  Therefore, with regard to his anxiety disorder, the second element of a service connection claim is not met and service connection must be denied.  See Shedden, 381 F.3d at 1166-67. 

The Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).
      
Service Connection for Diabetes Mellitus 

In September 2009, the Veteran filed for service connection for diabetes mellitus, type II.  He reported that the condition began in June 2004 over twenty years after the Veteran separated from service.  During his November 2015 Board hearing, the Veteran reported that he did not have any issues with diabetes in service, and that he did not receive treatment for the condition until 2004.  A chronological record of medical care from February 1981 denied any history of blood sugar problems or diabetes.  The Veteran asserted that due to his psychiatric disabilities he would eat excessively, and that he was addicted to food.  He stated that he desired to establish service connection for diabetes as secondary to a service-connected psychiatric disability.  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. §  3.310 (a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 (1995).  

As discussed above, service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder, has been denied by the Board.  The Veteran is not service-connected for any psychiatric disability at this time.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Here, secondary service connection cannot be granted because the Veteran is not service-connected an underlying psychiatric disability. 38 C.F.R. § 3.310.  Additionally, as none of the evidence indicates (nor does the Veteran contend) that his diabetes is due to his period of active service, the Board finds that service connection must also be denied on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy 

In September 2009, the Veteran also filed for service connection for peripheral neuropathy of the upper and lower extremities.  His medical records from the Bay Pines VAMC indicate that his peripheral neuropathy is secondary to his diabetes.  

During his November 2015 Board hearing, the Veteran reported that he did not have any issues with peripheral neuropathy in service, and that he didn't receive treatment for the condition until 2004.  He stated that he desired to establish service connection for peripheral neuropathy as secondary to a diabetes mellitus.  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. §  3.310 (a). 

As discussed above, service connection for diabetes has been denied by the Board.  As service connection has not been granted for diabetes mellitus, service connection cannot be granted for peripheral neuropathy as secondary to diabetes mellitus.  38 C.F.R. § 3.310.  Further, as none of the evidence indicates, nor does the Veteran, contend that his peripheral neuropathy is due to his period of active service, the Board finds that service connection must also be denied on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection for an Eye Disability

In September 2009, the Veteran filed for service connection for an eye disability.  He stated that the disability began in 2004 and was secondary to his diabetes.    

An eye consult in November 2014 at the Bay Pines VAMC states that the Veteran has suspected glaucoma in both eyes and refractive error in both eyes.  Diabetic retinopathy was not diagnosed.  

During his November 2015 Board hearing, the Veteran reported that prior to the military he was treated for problems with his field of vision.  He stated that prior to his period of service he was hit in the left eye with a piece of metal and that he has had problems with his eye ever since.  He reported that during his period of service he did not have any issues with his left eye.  He did not report any injury to his eye during his period of service or any worsening of an eye disability during service.  

While the Veteran was diagnosed with refractive error of both eyes, the Board notes that this is not a condition for which service connection can be granted.  Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service. 38 C.F.R. §§ 3.303 (c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  While the Veteran indicated that he suffered a pre-service traumatic eye injury, he specifically denied any worsening of an eye disability during service.  Accordingly, service connection for refractive error must be denied.  See 38 C.F.R. §§ 3.303 (c), 3.304.

Further, the Board finds the evidence does not support a relationship between his suspected glaucoma and his period of active service.  The Board notes that the Veteran has not been provided a VA examination regarding this disability; however, the Veteran has not provided any evidence establishing that an event, injury, or disease occurred in service, and has not provided evidence establishing manifestation of a disability within a year of separation from service.  As there is no evidence of an injury or additional symptoms during service or within a year of separation from service, there is no evidence of an injury that would warrant an examination under McLendon.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the Veteran specifically denied any injury or worsening of his condition during his November 2015 Board hearing.  A layperson is competent to report on the onset of symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As there is no indication of an in-service injury, event, or disease that would cause glaucoma, or aggravate a pre-existing left eye condition, service connection is denied.  See 38 C.F.R. § 3.303, 3.304 (2016).  

Lastly, the Board finds that service connection for an eye disability as secondary to diabetes mellitus is not warranted.  Service connection for diabetes mellitus has been denied.  As service connection has not been granted for diabetes mellitus, service connection cannot be granted for a left eye disability as secondary to diabetes mellitus.  38 C.F.R. § 3.310.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left eye disability on a direct and secondary basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.










ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for diabetes mellitus, including as secondary to an acquired psychiatric disorder, is denied.

Service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, is denied.

Service connection for an eye disability, including as secondary to diabetes mellitus, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


